Citation Nr: 0731929	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-34 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an effective date earlier than March 14, 
1990, for service connection for peptic ulcer disease with 
postgastrectomy syndrome.

2. Entitlement to an effective date earlier than March 14, 
1990, for a total disability rating for compensation based on 
individual unemployability.



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from January 1965 to June 1965 and on active duty 
from June 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

Procedural History 

In a rating decision in April 1990, the RO determined that 
new and material evidence had not been presented to reopen 
the previously denied claim of service connection for peptic 
ulcer disease.  On appeal to the Board, in a decision in 
April 1992, the Board reopened the claim, but denied service 
connection for peptic ulcer disease on the merits, 
considering direct and secondary service connection.  
The veteran then appealed the Board's decision to the United 
States Court of Veterans Appeals (Court) (the Court was 
renamed as the United States Court of Appeals for Veterans 
Claims in 1999).  In August 1993, the Court vacated that part 
of the Board's decision that denied service connection for 
peptic ulcer disease on the basis of direct and secondary 
service connection and remanded the case to the Board for 
further development, but not the part of the Board decision 
that the veteran had submitted new and material evidence to 
reopen the claim. 

After complying with the Court's order, in a decision in 
September 1997, the Board again denied service connection for 
peptic ulcer disease on the merits, considering direct and 
secondary service connection.  In November 1998, after 
granting the joint motion of the parties, the Court vacated 
the decision of the Board and remanded the case to the Board 
to address specific regulatory provisions, pertaining to the 
claim. 

In compliance with the Court's order, in a decision in August 
1999, the Board denied service connection for peptic ulcer 
disease on the merits, considering direct and secondary 
service connection.  

The veteran then appealed the decision of the Board to the 
Court.  In March 2000, after granting the joint motion of the 
parties, the Court vacated the decision of the Board and 
remanded the case to the Board.  

In September 2000 to comply with the Court's order of March 
2000, the Board remanded the case to the RO for further 
development.  As a result of the additional development, in a 
rating decision in July 2002, the RO granted service 
connection for peptic ulcer disease with postgastrectomy 
syndrome, effective March 14, 1990, and also granted a total 
disability rating for compensation based on individual 
unemployability, effective March 14, 1990.  

On the reopened claim of service connection for peptic ulcer 
disease, the RO did not provide notice under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. § 5103(a), but as the claim was granted the 
veteran was no prejudiced by the failure to provided VCAA 
notice pursuant to 38 U.S.C.A. § 5103(a).  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice error that does not affect the essential fairness of 
the adjudication is not prejudicial.).

The veteran now appeals the effective dates for the grant of 
service connection and the grant for the total disability 
rating. 

As the directives ordered by the Court in August 1993, in 
November 1998, and in March 2000 have been completed, no 
further action to ensure compliance with the Court's orders 
are required.  Stegall v. West, 11 Vet. App. 268 (1998). 

As the procedural and evidentiary development requested by 
the Board in the remand of September 2000 have been 
completed, no further action to ensure compliance with the 
Board's remand directives are required.  Stegall v. West, 
11 Vet. App. 268 (1998). 




FINDINGS OF FACT

1. In a rating decision in May 1974, the RO denied service 
connection for post-operative residuals of duodenal (peptic) 
ulcer disease; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not file a notice of disagreement, initiating an appeal; 
by operation of law, the rating decision of May 1974 by the 
RO became final based on the evidence then of record. 

2. On November 2, 1984, the veteran's application for VA 
compensation or pension was received at the RO that 
reasonably raised a claim to reopen the previously denied 
claim of service connection for peptic ulcer disease that 
remained pending in the absence of recognition of the 
substance of the claim in a decision by the RO from which the 
veteran could deduce that the claim had been adjudicated 
prior to the granting of the subsequent claim, which was 
received at the RO on March 14, 1990. 

3. In a decision, dated in April 1992, the Board reopened the 
claim of service connection for peptic ulcer disease, finding 
that statements of a private physician, J.S.K, MD, dated in 
April and October 1991, were new and material evidence. 

4. Although there was a pending application to reopen the 
claim of service connection of peptic ulcer disease as of 
November 2, 1984, new and material evidence upon which 
entitlement to service connection arose was not received 
until after March 14, 1990. 

5. The effective date for a total disability rating for 
compensation based on individual unemployability can not be 
earlier than the effective date for service connection, that 
is, March 14, 1990, for both service-connected post-traumatic 
stress disorder and for peptic ulcer disease with 
postgastrectomy syndrome. 




CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 14, 
1990, for granting the reopened claim of service connection 
for peptic ulcer disease with postgastrectomy syndrome have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.160(c) (2007); 38 C.F.R. § 3.400(q)(1)(ii) (2006) (38 
C.F.R. § 3.400(q)(1)(ii) was redesignated without substantive 
change as 38 C.F.R. § 3.400(q)(2) (2007); 38 C.F.R. 
§ 3.400(r) (2007).

2. The criteria for an effective date earlier than March 14, 
1990, for a total disability rating for compensation based on 
individual unemployability have not been met.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 38 C.F.R 
§ 3.159 (2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice on the 
effective-date claims by letters, dated in February 2005 and 
in January 2007. 

The VCAA notice, dated in February 2005, included notice of 
the necessary information or evidence that the veteran was to 
provide, notice of the necessary information or evidence that 
VA would attempt to obtain, and the general notification that 
the veteran may submit any other evidence he had in his 
possession that may be relevant to the claims.  The VCAA 
notice as to what information or evidence was necessary to 
substantiate the effective-date claims was defective.  
 
To the extent that the VCAA notice as to what information or 
evidence was necessary to substantiate the claims was 
defective, the content error was cured by actual knowledge on 
the part of the veteran, who is represented by counsel.  
Counsel has argued the statutory and regulatory provisions, 
pertinent to the effective-date claims, including the 
validity of 38 C.F.R. § 3.400(q)(1)(ii) or (r) in 
implementing 38 U.S.C.A. § 5110 (Notice of Disagreement, 
dated in April 2003, and the Substantive Appeal, dated in 
November 2003) and alternatively on the merits of the 
effective-date claims, arguing that there was an 
unadjudicated claim for compensation pending since 1984 
(statement, dated in August 2005).  Counsel has also argued 
clear and unmistakable error in a rating decision in May 1974 
(statement, dated in January 2006).  



For this reason, the purpose of the VCAA notice as to what 
information or evidence was necessary to substantiate the 
claims has not been frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (VCAA notice errors cured by actual 
knowledge on the part of the claimant.). 

To this extent, the VCAA notice of February 2005 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence and as for 
identifying evidence to substantiate the claims, the defect 
was cured by actual knowledge on the part of the veteran, who 
is represented by Counsel); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by adequate content-complying VCAA notice and 
subsequent readjudication as evidenced by the supplemental 
statements of the case, dated in September 2005 and in 
January 2007.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent, the VCAA notice of January 2007 pertaining to 
the degree of disability was not thereafter readjudicate, the 
notice is defective, but as the effective-date claims are 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).    



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).

In the implementing regulation, 38 C.F.R. § 3.400 provides 
that except as otherwise provided, the effective date of an 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.

Under 38 C.F.R. § 3.400(q)(1)(ii) when new and material 
evidence is received after a final disallowance, the 
effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  In October 2006, 
38 C.F.R. § 3.400(q)(1)(ii) was redesignated without 
substantive change as 38 C.F.R. § 3.400(q)(2) (2007).

Under 38 C.F.R. § 3.400(r), in pertinent part, the effective 
date of a reopened claim is the date of receipt of the claim 
or date entitlement arose, whichever is later. 

A claim or application means a communication formal or 
informal in writing requesting a determination of entitlement 
to a benefit. 38 C.F.R. § 3.1. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155. 

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160(c).  

A finally adjudicated claim is an application, formal or 
informal, which has been disallowed by the agency of original 
jurisdiction and the action having become final by the 
expiration of 1 year after the date of notice of the 
disallowance, or by denial on appellate review, whichever is 
the earlier.  38 C.F.R. § 3.160(d).  

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim.  38 C.F.R. 
§ 3.160(e). 

A decision of a duly constituted agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in  accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105, which includes error.   
38 C.F.R. § 3.104(a). 

A rating decision by the RO that becomes final will not be 
reopened unless new and material evidence is presented. 38 
U.S.C.A. §§ 7105(c) and 5108. 

Factual Background 

In a formal claim, VA Form 21-526, received in March 1974, 
the veteran sought service connection for ulcers and a 
stomach condition.  In a rating decision, dated in May 1974, 
the RO denied service connection for post-operative residuals 
of duodenal (peptic) ulcer disease on grounds that the 
disability was not incurred in or aggravated by service.  

That same month the RO by letter notified the veteran of the 
adverse determination and of his right to appeal the rating 
decision to the Board of Veterans Appeals.  Thereafter the 
veteran did not initiate an appeal by filing a notice of 
disagreement and by operation of law the rating decision by 
the RO became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

The evidence then of record consisted of the service medical 
records, documenting an evaluation of abdominal pain in 
November 1966 to rule out ulcer disease. Although an upper 
gastrointestinal series was normal, he still complained of 
abdominal pain. 

After service, private medical records disclose that the 
veteran was treated for an active duodenal ulcer in October 
1971.  History included a painful duodenal ulcer in 1962 or 
1963.  In June 1972, because of a recurrent and bleeding 
duodenal ulcer the veteran had surgery, consisting of a 
vagotomy and pylorpalsty.  And in May 1973 he had additional 
abdominal surgery.

In a formal claim, VA Form 21-526, received on November 2, 
1984, the veteran indicated that he had ulcer disease with 
onset in July 1971 and anxiety.  In the form, the veteran 
wrote "N/A" in items 26, 27, and 28 reserved for a claim 
for compensation.  The veteran did complete that part of the 
form for nonservice-connected pension.  In an accompanying 
letter, the veteran stated: "This claim is filed as a result 
of Agent Orange."  No additional evidence was submitted. 

In December 1984, the RO adjudicated the claim as one for 
nonservice-connected pension and denied the claim and 
notified the veteran by letter of the adverse determination 
and of his right to appeal the rating decision to the Board 
of Veterans Appeals, but he did not initiate an appeal by 
filing a notice of disagreement and by operation of law the 
rating decision by the RO on the claim for 
nonservice-connected pension became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a). 



In a formal claim, VA Form 21-526, received on March 14, 
1990, the veteran sought service connection for ulcers.  In 
May 1990, the RO notified the veteran that service connection 
for duodenal ulcer disease was not established and no 
additional action on the claim would be taken until new and 
material evidence was received.  In December 1990, the 
veteran filed a notice of disagreement and in January 1991 
the RO issued a statement of the case on whether new and 
material evidence had been received to reopen the claim of 
service connection for duodenal (peptic) ulcer disease.  The 
veteran then perfected the appeal by filing a substantive 
appeal in February 1991. 

In a rating decision in May 1991, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating, effective March 14, 1990.  

On appeal of the RO's rating decision, in a decision in April 
1992, the Board addressed whether new and material evidence 
had been received to reopen the claim of service connection 
for duodenal (peptic) ulcer disease.  In its decision, the 
Board reopened the claim of service connection for peptic 
ulcer disease and found that statements of a private 
physician, J.S.K, MD, dated in April and October 1991, were 
new and material evidence and then denied the claim of 
service connection on the merits. 

The record shows that the April 1991 statement of J.S.K, MD, 
was received at a hearing at the RO in April 1991 and the 
October 1991 statement of J.S.K, MD, was received at the RO 
by November 1991. 

As explained above on a merits determination, the Board's 
decision of April 1992 and subsequent Board decisions on the 
merits were vacated and remanded by the Court.  In September 
2000 to comply with the Court's last order of March 2000 to 
vacate and remand, the Board remanded the case to the RO for 
further development.  As a result of the additional 
development, in a rating decision in July 2002, the RO 
granted service connection for peptic ulcer disease with 
postgastrectomy syndrome, effective March 14, 1990, and also 
granted a total disability rating for compensation based on 
individual unemployability, effective March 14, 1990.  

The veteran now appeals the effective dates for the grant of 
service connection and the grant for the total disability 
rating.

Analysis 

The veteran has advance three theories for an earlier 
effective date, which the Board will address in turn.  

Validity of 38 C.F.R. § 3.400(q)(1)(ii) and (r)

In April and November 2003, the veteran challenged the 
validity of 38 C.F.R. § 3.400(q)(1)(ii) and (r), by arguing 
that unlike the regulation the plain language of 38 U.S.C.A. 
§ 5110 did not limit the assignment of an effective date to 
the date of a reopened claim. 

In Sears v. Principi, 349 F.3d 1326 (Fed. Cir 2003), the 
United States Court of Appeals for the Federal Circuit found 
that where the plain language and legislative history of a 
statute, citing 38 U.S.C.A. § 5110, did not provide clear 
guidance on its meaning, a regulation promulgated by VA to 
implement the statute is entitled to deference if it is 
reasonable and consistent with the statutory framework.  The 
Federal Circuit then held that the VA's gap-filling 
regulation, addressing effective dates for benefits awarded 
on reopened claims, 38 C.F.R. § 3.400 with specific reference 
to subsection (q)(1)(ii), was reasonable and consistent with 
the statutory framework of 38 U.S.C.A. § 5110 and sustained 
the validity of the regulation.  

Based on the precedent opinion of the United States Court of 
Appeals for the Federal Circuit, the Board rejects the 
veteran's argument about the invalidity of 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r), pertaining to the effective date 
of service connection based on a claim to reopen.  



Clear and Unmistakable Error 

In January 2006, the veteran requested revision of the rating 
decision of May 1974 by the RO, denying service connection 
for post-operative residuals of duodenal (peptic) ulcer 
disease, on grounds of clear and unmistakable error, which if 
the veteran prevailed would have the same effect as if the 
corrected decision been made on the date of the revised 
decision, which would then result in an earlier effective 
date of service connection.  38 C.F.R. § 38 C.F.R. § 
3.105(a).

In July 2006, the Board remanded the claim of clear and 
unmistakable error in the rating decision of May 1974 to the 
RO for adjudication. 

In August 2006, in a letter to the RO, counsel for the 
veteran acknowledged the Board's remand of the claim of clear 
and unmistakable error for adjudication and submitted a copy 
of the request for revision with argument. 

In a rating decision, dated in August 2006, the RO determine 
that the rating decision of May 1974, denying service denying 
service connection for post-operative residuals of duodenal 
(peptic) ulcer disease, was not clearly and unmistakably 
erroneous.  In a letter, dated in August 2006, the RO 
notified the veteran and counsel of the adverse determination 
and of the veteran's procedural and appellate rights, but the 
veteran did not initiate an appeal by filing a notice of 
disagreement.  

For this reason, the Board does not have appellate 
jurisdiction of the claim of clear and unmistakable error in 
the rating decision of May 1974.  And the rating decision of 
August 2006 by the RO, denying the revision of the May 1974 
rating decision based on clear and unmistakable error, became 
final.   38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 



Pending Claim 
Service Connection Based on New and Material Evidence 

In correspondence, dated in August 2005, the veteran argued 
that the claim filed in November 1984 was a claim for 
compensation, which remained pending and unadjudicated.  

There is no claim, formal or informal, between the unappealed 
rating decision in May 1974 and the claim filed in November 
1984, and the veteran has not argued otherwise. 

The essence of the veteran's theory is that the RO erred on 
the issue of the effective date by incorrectly identifying 
the March 1990 claim as the claim that led to the award of 
benefits.  The veteran maintains that he had a pending and 
unadjudicated claim since November 1984. 

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 
3.160(c).  Under 38 C.F.R. § 3.151(a), a claim for pension 
may be considered a claim for compensation.  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155. 

Accordingly, the first question presented is whether the 
application received on November 2, 1984, and the 
accompanying letter reasonably raised a claim for 
compensation.  At the time, there was no record of a power of 
attorney in favor of a representative and the veteran was 
apparently proceeding pro se.  The Board will consider the 
condition stated and the cause averred to determine whether 
the veteran reasonably raised a claim for compensation 
regardless of whether he demonstrated an understanding of the 
technical elements of the claim, that is, an application to 
reopen a claim previously denied.  Ingram v. Nicholson, 21 
Vet. App. 232, 256-57 (2007). 



In this case, considering the application, itself, VA Form 
21-526, the veteran completed only the part of the 
application for pension and did not complete the part for 
compensation, but in an accompanying letter, referring to 
ulcers, the veteran averred: "This claim is filed as a 
result of Agent Orange."  As the veteran's DD-214 showed 
that the veteran served in Vietnam in the 1960s, the Board 
finds that the veteran's application reasonably suggested 
that the veteran was relating ulcers to exposure to Agent 
Orange an event of service origin, which raised a claim for 
compensation.  Ingram, 21 Vet. App. at 256 (It was error for 
the Board to limit a review to the "four corners" of the 
application and the statement in support of claim in 
determining whether a claim had been made.). 

As the RO adjudicated the claim only as a claim for pension, 
and as the RO did not recognize the substance of the claim 
for compensation in it is determination of pension from which 
the veteran could have deduced the claim for compensation had 
been adjudicated, the claim for compensation was 
unadjudicated and remained pending until the adjudication of 
the subsequent claim in April 1990.  Ingram, 21 Vet. App. at 
243-254 (2007).  

As for the unadjudicated and pending claim, as service 
connection for duodenal ulcer (peptic) ulcer disease was 
previously denied in an unappealed rating decision by the RO 
in May 1974, the veteran's unadjudicated claim was a claim to 
reopen a the previously denied claim, requiring the 
submission of new and material evidence to reopen the claim.  
38 U.S.C.A. §§ 7105(c) and 5108; 38 C.F.R. §§ 3.104(a), 
3.160(e). 

The veteran did not submit any additional evidence in 
conjunction with his application, received at the RO in 
November 1984. 

As for the adjudication of the subsequent claim received in 
March 1990, the RO notified the veteran in May 19909 that 
service connection for duodenal ulcer disease was not 
established and no additional action on the claim would be 
taken until new and material evidence was received.  

On appeal of the RO's rating decision, in a decision in April 
1992, the Board found that the veteran had presented new and 
material evidence to reopen the claim of service connection 
for duodenal (peptic) ulcer disease in the statements of a 
private physician, J.S.K, MD, dated in April and October 
1991, which provided the medical nexus or link between the 
gastrointestinal symptoms documented during service and the 
post-service diagnosis of duodenal ulcer, the absence of 
which was the basis for the previous denial of the claim by 
the RO in May 1974. 

After appeals to the Court and following the last vacate and 
remand by the Court of a Board decision in 2000, the RO 
granted service connection for peptic ulcer disease with 
postgastrectomy syndrome, effective March 14, 1990, and also 
granted a total disability rating for compensation based on 
individual unemployability, effective March 14, 1990.  

The remaining question is whether the effective date should 
be November 2, 1984, the date of receipt of the unadjudicated 
and pending claim as argued by the veteran. 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).

In the implementing regulation, 38 C.F.R. § 3.400 provides 
that except as otherwise provided, the effective date of an 
award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.

Under 38 C.F.R. § 3.400(q)(1)(ii) when new and material 
evidence is received after a final disallowance, the 
effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  In October 2006, 
38 C.F.R. § 3.400(q)(1)(ii) was redesignated without 
substantive change as 38 C.F.R. § 3.400(q)(2) (2007).

Under 38 C.F.R. § 3.400(r), in pertinent part, the effective 
date of a reopened claim is the date of receipt of the claim 
or date entitlement arose, whichever is later.

In this case, in the decision of April 1992, the Board found 
that the veteran had presented new and material evidence to 
reopen the claim of service connection for duodenal (peptic) 
ulcer disease in the statements of a private physician, 
J.S.K, MD, dated in April and October 1991, which provided 
the medical nexus or link between the gastrointestinal 
symptoms documented during service and the post-service 
diagnosis of duodenal ulcer, the absence of which was the 
basis for the previous denial of the claim by the RO in May 
1974.  

The Board's finding in its decision in April 1992 that the 
new and material evidence to reopen the claim were the 
statements of a private physician, J.S.K, MD, dated in 1991, 
the earliest of which was dated in April 1991, was the date 
that entitlement arose to reopen the claim.  When new and 
material evidence is received after a final disallowance, the 
effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (redesignated without substantive change as 
38 C.F.R. § 3.400(q)(2)) and (r). 

Under the principles of finality and res judicata, there can 
be only one valid decision on any adjudicated claim and the 
principles apply to a decision of the Board that has not been 
appealed and has become final.  Cook v. Principi, 318 F.3d 
1334, 1337 (Fed.Cir.2002) (en banc); Hazan v. Gober, 10 
Vet.App. 511, 520-21 (1997) (holding that where an unappealed 
final decision is determinative of an issue, an appellant is 
collaterally estopped from "relitigating the same issue 
based upon the same evidence, albeit for a different 
purpose").  Although the Board's decision of April 1992 was 
appealed to the Court and vacated and remanded, that part of 
the Board's decision that the veteran had submitted new and 
material evidence to reopen the claim was not vacated. 

As none of the exceptions to finality have been raised in the 
Board's decision in April 1992 as to the submission of new 
and material evidence to reopen the claim, which identified 
the new and material evidence as statements of a private 
physician, the earliest of which was dated in April 1991, the 
Board finds no reason to revisit the fact that the Board had 
already found that the new and material evidence to reopen 
the claim was received in April 1991. 

Therefore under 38 C.F.R. § 5110 and 38 C.F.R. 
§ 3.400(q)(1)(ii) (redesignated without substantive change as 
38 C.F.R. § 3.400(q)(2) (2007)) and (r), the effective date 
for the grant service connection for peptic ulcer disease 
with postgastrectomy syndrome, following a final 
disallowance, is the date of entitlement arose in April 1991, 
which is later than the date of receipt of the new claim, and 
the Board will not disturb the effective date in March 1990 
assigned by the RO.   

For these reasons, the preponderance of the evidence is 
against the claim. 38 U.S.C.A. § 5107(b). 

Claim for Increase 

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date; 
otherwise the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).

The record shows that the veteran did not have an adjudicated 
service-connected disability until service connection was 
granted for post-traumatic stress disorder by the RO, 
effective March 14, 1990.  As a claim for increase can not be 
effective before the grant of a service-connected disability, 
there is no legal basis to assign an effective date for a 
total disability rating earlier than March 14, 1990, the 
effective date of the initial granting of a service-connected 
disability.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

As the law is dispositive, the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 






ORDER

An effective date earlier than March 14, 1990, for service 
connection for peptic ulcer disease with postgastrectomy 
syndrome is denied. 

An effective date earlier than March 14, 1990, for a total 
disability rating for compensation based on individual 
unemployability is denied.


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


